

Exhibit 10.10.16


FIRST AMENDMENT TO
IA COMMUNITIES GROUP, INC.
RETENTION BONUS PLAN


THIS FIRST AMENDMENT TO IA COMMUNITIES GROUP, INC. RETENTION BONUS PLAN (this
“First Amendment”), dated as of November 16, 2015, is made and adopted by the
Board of Directors of InvenTrust Properties Corp., a Maryland corporation
(“InvenTrust”) and the Board of Directors of University House Communities Group,
Inc. (formerly known as IA Communities Group, Inc.), a wholly-owned subsidiary
of InvenTrust (the “Company”). Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the Plan (as defined
below).


RECITALS


WHEREAS, InvenTrust and the Company maintain the IA Communities Group, Inc.
Retention Bonus Plan (the “Plan”);


WHEREAS, pursuant to Section 9.4 of the Plan, the Company may amend or modify
the Plan at any time in its sole discretion; and


WHEREAS, the Company desires to amend the Plan as set forth herein.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth
herein.


AMENDMENT


1.
Section 1.10 of the Plan is hereby amended and restated in its entirety as
follows:



“1.10     “Participant” means each Employee who is employed by the Company
immediately prior to the consummation of a Change in Control, other than any
individual employed in the position of Maverick.”
2.
This First Amendment shall be and is hereby incorporated in and forms a part of
the Plan.

3.
Except as expressly provided herein, all terms and provisions of the Plan shall
remain in full force and effect.





[Signature Page Follows]
    





--------------------------------------------------------------------------------



I hereby certify that the foregoing First Amendment was duly adopted by the
Board of Directors of InvenTrust Properties Corp. on November 16, 2015.




Executed on this 19th day of November, 2015.


            
/s/ Scott W. Wilton                
Scott W. Wilton
Executive Vice President, General Counsel and Secretary




    





--------------------------------------------------------------------------------



IA COMMUNITIES GROUP, INC.
RETENTION BONUS PLAN


IA Communities Group, Inc., a Delaware corporation (“Communities Group”, and,
together with its direct and indirect subsidiaries, the “Company”), has adopted
this IA Communities Group, Inc. Retention Bonus Plan (the “Plan”) for the
benefit of certain employees of the Company, on the terms and conditions
hereinafter stated. The Plan, as set forth herein, is intended to reinforce and
encourage the continued attention and dedication of such employees to their
duties without distraction in the event of any threat or occurrence of a Change
in Control.


1.        Defined Terms. For purposes of the Plan, the following terms shall
have the meanings indicated below:


1.1    “Affiliate” means any domestic or foreign individual, partnership,
corporation, limited liability company, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, Communities Group.


1.2    “Base Compensation” means (i) for a salaried Employee, the Participant’s
annual base salary rate in effect immediately prior to the consummation of a
Change in Control, and (ii) for an hourly-paid Employee, an amount equal to the
Participant’s regular base hourly cash compensation rate immediately prior to
the consummation of a Change in Control, multiplied by the Participant’s
regularly scheduled weekly hours as of the Change in Control, multiplied by 52,
in each case. For the avoidance of doubt, a Participant’s Base Compensation
shall not include any bonus, commission or other incentive compensation.


1.3    “Board” means the board of directors of Inland American.


1.4    “Change in Control” means the first to occur of any of the events set
forth in the following paragraphs; provided, however, that a Qualified Event
shall not constitute a Change in Control: (i) any “person,” as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”), other than Communities Group or an Affiliate thereof or a
Communities Group or Inland American employee benefit plan, including any
trustee of such plan acting as trustee, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Communities Group representing thirty percent (30%) or more of the
combined voting power of Communities Group’s then outstanding securities
entitled to vote generally in the election of directors; (ii) a merger, reverse
merger or other business combination or consolidation of Communities Group or
any direct or indirect subsidiary of Communities Group with any other
corporation other than an Affiliate of Communities Group, other than a merger or
consolidation which would result in the voting securities of Communities Group
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of Communities Group, or such surviving
entity outstanding immediately after such merger, reverse merger, business
combination or consolidation; or (iii) a person (or group), other than an
Affiliate of Communities Group, acquires (or has acquired, during a 12-month
period), assets that have a total gross fair market value of forty



--------------------------------------------------------------------------------



percent (40%) or more of the total gross fair market value of all assets of
Communities Group immediately prior to such acquisition.


1.5    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.


1.6    “Committee” means the Compensation Committee of the Board, or such other
committee as may be appointed by the Board to administer the Plan.


1.7    “Definitive Agreement” means an agreement which, if the transactions
contemplated thereby were consummated, would result in a Change in Control.


1.8    “Employee” means an individual who is an employee of the Company or any
Successor Entity (or any of its affiliates).


1.9    “Inland American” means Inland American Real Estate Trust, Inc.


1.10    “Participant” means each Employee who is employed by the Company
immediately prior to the consummation of a Change in Control, other than (i) any
Employee who, immediately prior to the Change in Control, is a party to an
employment agreement with the Company (including an employment or similar letter
agreement); and (ii) any individual employed in the position of Maverick.


1.11    “Property-Level Employee” means any property-level Employee, including
any employee whose principal place of employment is not at a corporate office of
the Company. The determination of whether an Employee is a Property-Level
Employee shall be made by the Plan Administrator in its sole discretion.


1.12    “Qualified Event” means any of the following: (i) a straight listing of
Shares on the New York Stock Exchange, NASDAQ or on any other nationally
recognized stock exchange; (ii) in connection with an underwritten public
offering of Shares, the declaration by the Securities and Exchange Commission of
the effectiveness of a registration statement under the Securities Act of 1933,
as amended from time to time, which Shares are approved for listing or quotation
on the New York Stock Exchange, NASDAQ or on any other nationally recognized
stock exchange; or (iii) a reverse merger of Communities Group into an existing
publicly held company or its acquisition subsidiary, resulting in the Shares
first becoming listed on the New York Stock Exchange, NASDAQ or on any other
nationally recognized stock exchange.


1.13    “Shares” shall mean shares of common stock of Communities Group and any
successor security or interest.


1.14    “Successor Entity” means any entity that acquires or otherwise succeeds
to all or substantially all of the business or assets of the Company upon and
following a Change in Control.


2.        Effectiveness of the Plan. The Plan shall become effective as of the
date on which the Plan is adopted by the Board (such date, the “Effective
Date”).

2

--------------------------------------------------------------------------------





3.        Plan Administrator. Subject to Section 9.4 hereof, the Plan shall be
interpreted, administered and operated by the Committee (the “Plan
Administrator”), which shall have complete authority, subject to the express
provisions of the Plan, to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan. The Plan
Administrator may delegate any of its duties hereunder to a subcommittee, or to
such person or persons from time to time as it may designate. All decisions,
interpretations and other actions of the Plan Administrator shall be final,
conclusive and binding on all parties who have an interest in the Plan.
    
4.        Retention Bonus. Each Participant who remains continuously employed by
the Company until immediately prior to the consummation of a Change in Control
will be entitled to receive a cash retention bonus (the “Retention Bonus”).
Subject to the terms and conditions of the Plan, payment of the Retention Bonus
to each Participant will be made in a lump-sum on the date on which a Change in
Control occurs in an amount determined as follows:


(a)    for Participants other than Property-Level Employees, fifty percent (50%)
of the Participant's Base Compensation; and
(b)    for Participants who are Property-Level Employees, one-twelfth (1/12) of
the Participant's Base Compensation.
5.        Termination of Employment. In order to be eligible to receive a
Retention Bonus, a Participant must remain continuously employed by the Company
until immediately prior to the consummation of a Change in Control.
Notwithstanding any provision of the Plan to the contrary, if a Participant’s
status as an Employee is terminated for any reason prior to the consummation of
a Change in Control, the Participant shall not be entitled to receive any
Retention Bonus under the Plan, and neither the Company nor any Successor Entity
shall have any obligation to such Participant under the Plan.
    
6.        Section 409A. To the extent applicable, the Plan shall be interpreted
and applied consistent and in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder. Notwithstanding any provision of the Plan to the contrary, to the
extent that the Plan Administrator determines that any payments or benefits
under the Plan may not be either compliant with or exempt from Section 409A of
the Code and related Department of Treasury guidance, the Plan Administrator may
in its sole discretion adopt such amendments to the Plan or take such other
actions that the Plan Administrator determines are necessary or appropriate to
(i) exempt the compensation and benefits payable under the Plan from Section
409A of the Code and/or preserve the intended tax treatment of such compensation
and benefits, or (ii) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance; provided, however, that this
Section 6 shall not create any obligation on the part of the Plan Administrator
to adopt any such amendment or take any other action, nor shall the Company have
any liability for failing to do so.


7.        Parachute Payment Limitations. Notwithstanding anything to the
contrary contained in this Plan (or any other agreement entered into by and
between any Participant and the Company or any incentive arrangement or plan
offered by the Company), in the event that any

3

--------------------------------------------------------------------------------



amount or benefit paid or distributed to any Participant pursuant to this Plan,
taken together with any other amounts or benefits paid to the Participant by the
Company (collectively, the “Covered Payments”), would constitute an “excess
parachute payment” as defined in Section 280G of the Code, and would thereby
subject the Participant to an excise tax under Section 4999 of the Code (an
“Excise Tax”), the provisions of this Section 7 shall apply. If the aggregate
present value (as determined for purposes of Section 280G of the Code) of the
Covered Payments exceeds the amount which can be paid to the Participant without
the Participant incurring an Excise Tax, then, solely to the extent that the
Participant would be better off on an after tax basis by receiving the maximum
amount which may be paid hereunder without the Participant becoming subject to
the Excise Tax, the amounts payable to the Participant under this Plan (or any
other agreement by and between a Participant and the Company or pursuant to any
incentive arrangement or plan offered by the Company) shall be reduced (but not
below zero) to the maximum amount which may be paid hereunder without the
Participant becoming subject to the Excise Tax (such reduced payments to be
referred to as the “Payment Cap”). In the event the Participant receives reduced
payments and benefits as a result of application of this Section 7, the
Participant shall have the right to designate which of the payments and benefits
otherwise set forth herein (or any other agreement between the Company and the
Participant or any incentive arrangement or plan offered by the Company) shall
be received in connection with the application of the Payment Cap, subject to
the following sentence. Reduction shall first be made from payments and benefits
which are determined not to be nonqualified deferred compensation for purposes
of Section 409A of the Code, and then shall be made (to the extent necessary)
out of payments and benefits that are subject to Section 409A of the Code and
that are due at the latest future date.


8.        Successors.


8.1    Company Successors. The Plan shall inure to the benefit of and shall be
binding upon the Company, the Successor Entity, and their successors and
assigns. Any successor (whether direct or indirect and whether by purchase,
lease, merger, consolidation, liquidation or otherwise) to all or substantially
all of the Company’s business and/or assets shall assume and agree to perform
the obligations of the Company under the Plan.


8.2    Participant Successors. The Plan shall inure to the benefit of and be
enforceable by each Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees or other
beneficiaries. If a Participant dies while any amount remains payable to such
Participant hereunder, all such amounts shall be paid in accordance with the
terms of the Plan to the executors, personal representatives or administrators
of such Participant’s estate.
    
9.        Miscellaneous.


9.1    Entire Plan. The Plan contains the entire understanding of the parties
relating to the subject matter hereof.


9.2    Participation Notice. The Company may in its discretion provide written
notice to each Participant with respect to his or her participation in the Plan.



4

--------------------------------------------------------------------------------



9.3    No Right to Continued Service. Nothing contained in the Plan shall (i)
confer upon any Participant any right to continue as an Employee of the Company
or any Successor Entity, (ii) constitute any contract of employment or agreement
to continue employment for any particular period, or (iii) interfere in any way
with the right of the Company or any Successor Entity to terminate a service
relationship with any Participant, with or without cause.


9.4    Termination and Amendment of Plan. The Company reserves the right to
amend or modify the Plan at any time in its sole discretion. The Plan shall
terminate upon the Company’s satisfaction of all of its obligations under the
Plan. In addition, and notwithstanding anything to the contrary contained
herein, upon the first to occur of (a) a Qualified Event, or (b) the termination
of a Definitive Agreement, in each case, if a Change in Control is not
consummated on or prior to such Qualified Event or termination, then (i) the
Plan shall terminate automatically and (ii) no Retention Bonus shall become
payable pursuant to the Plan.


9.5    Participant Covenants. A Participant’s right to receive and/or retain the
Severance Benefits payable under the Plan is conditioned upon the Participant’s
continued compliance, in all material respects, with any confidentiality,
non-solicitation, non-competition and similar covenants with respect to which
the Participant is bound pursuant to any agreement with the Company.


9.6     Withholding. The Company shall have the authority and the right to
deduct and withhold an amount sufficient to satisfy federal, state, local and
foreign taxes required by law to be withheld with respect to any Retention Bonus
payable under the Plan.


9.7    Benefits not Assignable. Except as otherwise provided herein or by law,
no right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Participant under the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant. When a payment is due under the Plan to a Participant who is unable
to care for his or her affairs, payment may be made directly to his or her legal
guardian or personal representative.


9.8    Applicable Law. The Plan shall be construed, interpreted and the rights
of the parties determined in accordance with the laws of the State of Delaware
(without regard to conflict of law principles that would result in the
application of any law other than the law of the State of Delaware).


9.9    Validity. The invalidity or unenforceability of any provision of the Plan
shall not affect the validity or enforceability of any other provision of the
Plan, which shall remain in full force and effect.


9.10    Captions. The captions contained in the Plan are for convenience only
and shall have no bearing on the meaning, construction or interpretation of the
Plan’s provisions.


* * * * *

5

--------------------------------------------------------------------------------



I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Inland American on March 17, 2015.




Signature: /s/ Scott W. Wilton         
Scott W. Wilton
Executive Vice President, General Counsel and Secretary


                



